 

Case 1:96-cr-00126-JFK Document 828 Filed 11/10/20 Page 1 of 1
Case 1:96-cr-00126-JFK Document 827 Filed 11/05/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
- versus — MOTION FOR SEALING ORDER
Docket No. 96-cr- 126
IRVING MASON,
Defendant.

 

 

PLEASE TAKE NOTICE THAT the defendant, Irving Mason, by and through his
attorney JaneAnne Murray, and with the consent of the government (communicated by AUSA
Kyle A. Wirshba), hereby moves the Court for an Order sealing his medical records, attached as

Exhibit C, to his motion for compassionate release, filed on November 2, 2020, #52.

Dated: November 5, 2020.

Respectfully Submitted,

/s/

JANEANNE MURRAY

Murray Law LLC

The Flour Exchange Building

310 South Fourth Avenue, Suite 5010
Minneapolis, MN 55415

Tel. (612) 339-5160
jm@mlawille.com

Attorney for Mr. Mason

The Government having no objection, Defendant's request to seal his
medical records, attached as Exhibit C to his recently filed motion
for compassionate release, ECF No. 825, is GRANTED.

SO ORDERED.

Dated: New York, New York C Wh 4 Keea_/

November 10, 2020 John F. Keenan
Y united States District Judge

 

 
